Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant’s Amendment filed September 8, 2021 is acknowledged.
-	Claim(s) 1-6 is/are amended
-	Claim(s) 1-6 is/are pending in the application.



	Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings were received on September 8, 2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaji, U.S. Patent Publication No. 20130300724 in view of Kwak, U.S. Patent Publication No. 20100013816.

Consider claim 1, Chaji teaches a pixel circuit, comprising: a light-emitting element (see Chaji figure 8A, element 614 light emitting device); 

a drive transistor configured to supply a current to the light-emitting element (see Chaji figure 8A, element 612 drive transistor); 

a light-emission control transistor configured to control connection between a drain node of the drive transistor and an anode of the light-emitting element (see Chaji figure 8A, element 620 emission control transistor); 



a second reset transistor configured to control connection between the drain node of the drive transistor and a gate node of the drive transistor (see Chaji figure 8A, element 626); 

a write transistor configured to control writing of a signal voltage at the gate node of the drive transistor (see Chaji figure 8A, element 628), 

wherein a first terminal of the second reset transistor (see Chaji figure 8A, element 626) is connected between the gate node of the drive transistor (see Chaji figure 8A, element 612) and a drain node of the write transistor (see Chaji figure 8A, element 628), and 

a second terminal of the second reset transistor (see Chaji figure 8A, element 626) is connected to the drain node of the drive transistor (see Chaji figure 8A, element 612); 

a first capacitive element between the gate node of the drive transistor and a power supply line (see Chaji figure 8A, element 616); and 

a second capacitive element between a signal line to which the signal voltage is applied and a source node of the write transistor (see Chaji figure 8A, element 630).

Chaji is silent regarding a first reset transistor configured to set a potential of the anode of the light-emitting element to a specific potential.  In the same field of endeavor, Kwak teaches a reset configuration including a reset transistor configured to set a potential of the anode of the light-emitting element to a specific potential (see Kwak figure 2, element T1, T7 and paragraphs 0018-0020, 0036-0039, 0059-0067) so as to improve response characteristics and provide a uniform image quality.  One of ordinary skill in the art would have been motivated to have modified Chaji with the teachings of Kwak to have a first reset transistor configured to set a potential of the anode of the light-emitting element to a specific potential so as to improve response characteristics and provide a uniform image quality.

Consider claim 2, Chaji as modified by Kwak teaches all the limitations of claim 1 and further teaches wherein a preparation voltage set upon correction of a threshold voltage of the drive transistor is equal to one of the specific potential or 

the preparation voltage is equal to the value in a case where the specific potential is less than the value and the preparation voltage is equal to the specific potential in a case where the specific potential is equal to or greater than the value (see Kwak paragraphs 0018-0020, 0036-0039, 0059-0067 specifically for example 0036-0039 where voltage of the initialization power Vinit is supplied to the anode electrode of the organic light emitting diode OLED and paragraphs 0046-0047 where he voltage of the initialization power Vinit is supplied to the second node N2 and paragraph 0059-0067 where the voltage of the initialization power Vinit may be set as a suitable value capable of initializing the pixel 110, e.g., a value lower than the minimum voltage of a data signal Vdata).

Consider claim 3, Chaji as modified by Kwak teaches a display device, comprising: 

a pixel circuit (see Chaji figure 8A, element 610) that includes: 

a light-emitting element (see Chaji figure 8A, element 614 light emitting device); 



a light-emission control transistor configured to control connection between a drain node of the drive transistor and an anode of the light-emitting element (see Chaji figure 8A, element 620 emission control transistor); 

a first reset transistor configured to set a potential of the anode of the light- emitting element to a specific potential (see Kwak figure 2, element T1, T7 and paragraphs 0018-0020, 0036-0039, 0059-0067); 

a second reset transistor configured to control connection between the drain node of the drive transistor and a gate node of the drive transistor (see Chaji figure 8A, element 626);   

a write transistor configured to control writing of a signal voltage at the gate node of the drive transistor (see Chaji figure 8A, element 628), 

wherein a first terminal of the second reset transistor (see Chaji figure 8A, element 626) is connected between the gate node of the drive transistor (see Chaji figure 8A, element 612) and a drain node of the write transistor (see Chaji figure 8A, element 628), and 



a first capacitive element between the gate node of the drive transistor and a power supply line (see Chaji figure 8A, element 616); and 

a second capacitive element between a signal line to which the signal voltage is applied and a source node of the write transistor (see Chaji figure 8A, element 630).  

Consider claim 4, Chaji as modified by Kwak teaches an electronic apparatus, comprising: a display device (see Chaji paragraph 0002) that includes a pixel circuit (see Chaji figure 8A, element 610), wherein the pixel circuit includes:

a light-emitting element (see Chaji figure 8A, element 614 light emitting device); 

a drive transistor configured to supply a current to the light-emitting element (see Chaji figure 8A, element 612 drive transistor); 

a light-emission control transistor configured to control connection between a drain node of the drive transistor and an anode of the light- emitting element (see Chaji figure 8A, element 620 emission control transistor); 

a first reset transistor configured to set a potential of the anode of the light-emitting element to a specific potential (see Kwak figure 2, element T1, T7 and paragraphs 0018-0020, 0036-0039, 0059-0067);   

a second reset transistor configured to control connection between the drain node of the drive transistor and a gate node of the drive transistor (see Chaji figure 8A, element 626); 

a write transistor configured to control writing of a signal voltage at the gate node of the drive transistor (see Chaji figure 8A, element 628), 

wherein a first terminal of the second reset transistor (see Chaji figure 8A, element 626) is connected between the gate node of the drive transistor (see Chaji figure 8A, element 612) and a drain node of the write transistor (see Chaji figure 8A, element 628), and 

a second terminal of the second reset transistor (see Chaji figure 8A, element 626) is connected to the drain node of the drive transistor (see Chaji figure 8A, element 612); 

a first capacitive element between the gate node of the drive transistor and a power supply line (see Chaji figure 8A, element 616); and 

a second capacitive element between a signal line to which the signal voltage is applied and a source node of the write transistor (see Chaji figure 8A, element 630).  

Allowable Subject Matter
Claims 5-6 are allowed.
Reasons for allowance were provided in the office action dated June 10, 2021.

Response to Arguments
Applicant’s arguments with respect to claim(s) the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee, U.S. Patent Publication No. 20150356921 (pixel and organic light emitting display).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Dorothy Harris/Primary Examiner, Art Unit 2625